DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 19, drawn to method, classified in C23C16/56.
II. Claim 20, drawn to an aerospace component, classified in F01D5/288.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product may be made by a materially different method such as by direct chemical vapor deposition of an aluminum oxide followed by chemical vapor deposition of a metal oxide layer of chromium oxide.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of 
.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with John Paul Cherry on February 1, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harada et al. US 2008/0166548 A1 (hereafter “Harada”).
Regarding claims 1, 2, 7,8, 11, 17, 18, 19; Harada is directed to a coating material for thermal barrier coatings of components for turbine engines and jet engines [aerospace component] (Abstract; [0004]).  Harada discloses a method of fabricating a coating material comprising: providing a nickel based superalloy test piece that has a disposed MCrAlX coating [collectively the aerospace component comprising nickel and aluminum] ([0037]; Table 1 – both the MCrAlX spraying material and the superalloy 2O3 layer, preferably by application of an aqueous solution of chromic anhydride, ammonium chromate and ammonium bichromate ([0027], [0030], [0036]); and heating the coated superalloy test piece for 9 hours in air at a temperature of 1400K (1127°C) ([0039] – [0040]). During the heat treatment, an Al2O3 layer is produced from oxidation of Al in the components of the undercoat in the presence of Cr2O3 ([0026]); the Al participates in an oxidation-reduction reaction with Cr2O3 [diffusion of aluminum towards the Cr2O3 layer as aluminum would need to be supplied to participate in a reaction – thus necessitating diffusion, oxidation of diffused aluminum in the presence of the Cr2O3 layer] ([0036], [0042]). Furthermore, at least part of the Cr2O3 is vaporized [removing at least a portion of the metal oxide template layer] ([0042]).

Claim Rejections - 35 USC § 102/103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Harada or, in the alternative, under 35 U.S.C. 103 as obvious over Harada optionally in view of Quadakkers US 7,850,791 (hereafter “Quadakkers”).
Regarding claim 5 – 6, Harada discloses in an embodiment that a superalloy/MCrAlX test piece coated with the Cr2O3 layer is heated for 9 hours in air at a temperature of 1400K (1127°C) to form the Al2O3 layer ([0039] – [0040]).
Harada does not expressly teach that the aluminum oxide layer comprises that the alumina film comprises α-Al2O3, wherein the metal oxide template layer and the aluminum oxide layer have a corundum crystal structure, and wherein the metal oxide 
However, it is reasonable to presume that the presence of α-Al2O3, the claimed crystal structures and the lattice mismatch between the Cr2O3 layer and the Al2O3 layer is inherent to Harada. Support for said presumption is found in the use of like materials and like processes (i.e. heat treating a superalloy substrate coated with a Cr2O3 layer at the same/similar times as that disclosed by Harada, see [0027] – [0028], see also Quadakkers as evidentiary reference, which discloses that α-Al2O3 can form onto non-aluminum surfaces such as a chromium oxide surface after heating to a temperature of at least 800°C, and that the oxide layer acts as a nucleating agent to promote formation of the stable a-aluminum oxide ; col 4 lines 45 – 57; claim 1 – likewise necessarily links the crystalline properties of both materials) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Alternatively and optionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Harada to result in the claimed α-Al2O3, the claimed crystal structures and the lattice mismatch between the Cr2O3 layer and the Al2O3 layer because Quadakkers teaches that α-Al2O3 is a desired phase of Al2O3 for optimal resistance to aluminum oxidation over the long-term (Abstract; col 2 lines 40 – col 3 line 5). 

Claim Rejections - 35 USC § 103
Claims 4, 9 – 10 and 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1, 2, 7, 8, 11, 17, 18, 19 above.
Regarding claim 4, Harada discloses that the resultant aluminum oxide layer may preferably have a thickness between 1 – 30 microns [1000 – 30000 nm] ([0028]) and that the Cr2O3 metal oxide layer has a thickness between 0.2 to 10 microns [200 – 10000 nm]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 9 and 10; Harada discloses that the heat treatment occurs in [ambient] air ([0039]). While Harada does not expressly teach that oxygen is diffused through the Cr2O3 metal oxide template layer, Harada does disclose that in normal operation of jet engine turbine parts coated with prior art coatings and the Harada coating in air, a thermal barrier coating is placed on the MCrAlX undercoat alloy or the MCrAlX/ Cr2O3 alloys ([0008], [0025]. Over repeated operations at high temperature [thermal processes as well], the thermal barrier coating tends to crack, prematurely break or spall, exposing the undercoat to high-temperature air and initiates oxidation ([0015], [0019]). Finally, Harada does disclose that the Cr2O3 is vaporized, as detailed above. 
Harada therefore reasonably suggests that in at least one operating thermal cycle, oxygen from air would diffuse through ever-increasing porous layers above the In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Regarding claims 12 – 14, Harada does not expressly teach that the aerospace component and metal oxide template layer are preheated, maintained and then cooled in a heat cycle in the manner claimed and with its timings and repetitions.
However, Harada does disclose that when the thermal barrier coating and MCrAlX alloy coating are subjected to a violent temperature change, the difference in thermal properties between the thermal barrier coating and the MCrAlX alloy tends to produce thermal stress that is suggested to be a function of the temperature change ([0016] – [0017]). The Examiner notes that Cr2O3 is also a noted ceramic material and therefore would also be expected to have similar behavior concerning thermal stress between the metallic MCrAlX alloy and the Cr2O3 layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harada to have a preheating period, temperature period and cooling period for the heat treatments/thermal operation of the coated aerospace components in order to minimize thermal stresses during manufacture and operation of the coated aerospace components and improve service life of the thermal barrier coating, the Cr2O3 layer and 2 layer.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1, 2, 7, 8, 11, 17, 18, 19 above, and further in view of Ashary US 2015/0194682 A1 (hereafter “Ashary”).
Regarding claim 3, Harada discloses that the heat treatment of the aerospace component coated with the Cr2O3 layer may occur in air/ [ambient] atmosphere ([0060]).
Harada not expressly teach a step of converting the chromium oxide to chromium oxide hydroxide during the thermal process. 
However, Harada does disclose that in normal operation of jet engine turbine parts coated with prior art coatings and the Harada coating in air, coatings are exposed to high-temperature air and initiates oxidation ([0015], [0019]). Furthermore, it is readily apparent to one of ordinary skill in the art that jet engines operate in an ambient atmosphere that would comprise some level of water vapor/moisture.
In analogous art, Ashary is directed to solid oxide fuel cells that likewise operate in ambient atmosphere at elevated temperatures, e.g. 700 – 900 °C (Abstract; [0001] – [0002], [0004]). Ashary discloses that in the presence of humid air, the chromium on the 2O3 layer tends to react with water in the humid air and evaporate in the form of chromium oxide hydroxide ([0004] – [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized/expected the claimed conversion step or otherwise have modified the method of Harada to contain the claimed conversion step because Harada discloses/suggests that in both manufacturing and in operation, the chromium oxide layers are exposed to ambient air, which would include water, and that at elevated temperatures in such an atmosphere, water would be reasonably expected to attack chromium oxide films to form chromium oxide hydroxides.

Claims 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1, 2, 7, 8, 11, 17, 18, 19 above, and further in view of Li US 2005/0158590 A1 (hereafter “Li”).
Regarding claims 15 – 16, while Harada does disclose that their coating is applicable to turbine engine and jet engine parts that experience elevated temperatures, Harada does not expressly disclose the claimed components. Furthermore, Harada does not expressly teach that the metal oxide template layer is deposited by an atomic layer deposition (ALD) or a chemical vapor deposition (CVD) process.
Li is directed to a method of depositing a layer of material onto gas turbine engine [aerospace] components by atomic layer deposition (Abstract). The components may include blades and vanes of the turbines ([0002])  The component may have a superalloy substrate and a bonding coat, wherein the superalloy substrate the bonding 2O3 ([0032] – [0034]). Atomic layer deposition of the coatings has the advantage of precisely coating columnar surface grains in order to fill surfaces gas and microcracks during the service [operation] of turbine components, helping to improve the oxidation resistance of thermal barrier coating systems placed on turbine components ([0029] – [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Harada onto aerospace components such as turbine blades and vanes because Li teaches that such components are typically exposed to the elevated temperatures and corrosion potential which Harada is directed to address.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harada to coat the Cr2O3 layer with an atomic layer deposition technique as opposed to the aqueous technique of Harada because Li teaches that ALD deposition of such layers has the advantage of precisely coating columnar surface grains in order to fill surfaces gas and microcracks during the service [operation] of turbine components, helping to improve the oxidation resistance of thermal barrier coating systems placed on turbine components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Roeder et al. US 2016/0181627 A1, Task US 2019/0284693 A1, Meehan et al. US 2016/0298222 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717